DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-26 directed to an invention non-elected without traverse.  Accordingly, claims 20-26 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Siwen Chen on 07 January 2021.
The application has been amended as follows: 
Claim 1
A process for the removal of Bromine Index (BI)-reactive compounds from an aromatic-containing hydrocarbon stream, the process comprising: 
contacting said aromatic-containing hydrocarbon stream in a liquid phase with at least one solid material selected from molecular sieves, clays, refractory oxides, and mixtures thereof, wherein the at least one solid material does 
wherein the contacting converts at least some of the BI-reactive compounds into heavier products including C9+ aromatic hydrocarbons in the presence of the dissolved hydrogen, wherein the para-xylene loss to isomerization is less than 5 wt%, and 
producing a product stream from the contacting, the product stream comprising the heavier products and having a lower concentration of BI-reactive compounds than the aromatic-containing hydrocarbon stream.
Cancel claims 20-26

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to claim 1 to require that the catalyst does not possess a hydrogenation function overcomes the previous prior art of Li and Negiz.
The closest prior art is Li (WO 2014/044195) or Negiz et al. (US 2009/0036724).
US 2015/0247098 is used as the English language equivalent of WO 2014/044195 herein.
Li teaches a process for removing olefins (BI-reactive compounds) from reformate (paragraph [0003]) comprising contacting the reformate with a catalyst in the presence of dissolved hydrogen (paragraph [0024]) where the catalyst has a hydrogenation action (paragraph [0022]). Thus, Li does not contemplate performing the removal of olefins with a catalyst which does not comprise a hydrogenation function, as claimed.
Negiz teaches reducing the olefin content of an aromatic feed (paragraph [0019]) by contacting with a catalyst in the presence of dissolved hydrogenation (paragraph [0022]). Negiz further teaches that the catalyst comprises a metal, where the metal typically has a hydrogenation function. As Negiz does not list any metals which specifically do not have a hydrogenation function, Negiz does not reasonably render obvious the claimed catalyst without a hydrogenation function.
	Therefore, the prior art of record does not teach or suggest the claimed method of removal of BI-reactive compounds from an aromatic stream in the presence of dissolved hydrogen and a catalyst without a hydrogenation function, and the claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772